Title: From George Washington to William Heath, 29 October 1781
From: Washington, George
To: Heath, William


                  
                     
                     Dear SirHead Quarters near York Octr 29th 1781
                  
                  As the Troops belonging to the States eastward of the Delaware are preparing to return from Virginia; and as the season for placing the Army in Winter Quarters is fast approaching I have thought it expedient to give you this early notice of the disposition of the Troops, that preparations may be made for their accomodation accordingly.
                  The Troops of New Jersey, will remain in that State, near Morris Town, for the protection of the Country, and perhaps the Regts of New York will be stationed between that place & the North River to secure the communication—The Troops from the eastern States are to furnish a suitable Garrison for West Point, and the remainder of them are to be hutted, in the Vicinity of the River; upon the same principles & for the same purposes, as they were  disposed of, the last Winter.  In choosing the ground for your Cantonments, the defence of the Post of West Point, and its dependencies, is the first object of attention, and the protection of the Country from the depredations of the Enemy, is to be considered of the next importance—The latter, I think, may be much better effected, by keeping light Parties upon the Lines, than by establishing permanent Posts.
                  Being fully sensible that you are ever attentive to the health & convenience as well as the discipline & good Order of the Troops, I need not be more particular, than just to mention that the Army should be so disposed of, and accommodated, in their Winter Quarters as to render them fit for early, vigorous, & decisive action in the Spring.
                  I shall set out for the Eastward in a few days & in the mean time I am Dear Sir Your Most obedt Servant
                  
                     Go: Washington
                  
               